Citation Nr: 1627604	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-27 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim to service connection for bilateral hearing loss, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for otitis media.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his wife

ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2016, the Veteran and his spouse presented testimony before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

As a procedural matter, the Board notes that the Veteran submitted additional evidence at the hearing and in March 2016; however, the Veteran's representative specifically waived review of that evidence by the RO at the hearing and in writing.

The issues of entitlement to service connection for bilateral hearing loss, otitis media, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO denied reopening the claim to service connection for bilateral hearing loss, and the decision is final.

2.  The evidence received since the August 2008 RO decision regarding the Veteran's claim to service connection for bilateral hearing loss is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims, and creates a reasonable possibility of an allowance of his claim.
CONCLUSIONS OF LAW

1.  The August 2008 rating decision, which denied reopening the Veteran's service connection claim for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Unappealed rating actions of the RO are final.  38 U.S.C.A. § 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.

New and material evidence must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant did not appeal the August 2008 rating decision that denied reopening the claim to service connection for bilateral hearing loss or submit any additional evidence during the appeal period.  That decision was the last time the appellant's claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  Thus, the August 2008 rating decision is final.  38 C.F.R. § 20.1100.

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

For the claim of service connection for bilateral hearing loss, the evidence of record as of the August 2008 RO decision included the Veteran's service treatment records and post-service treatment records.  The RO denied reopening the claim because the evidence did not indicate any connection between the Veteran's hearing loss and his period of service.

Evidence received since the August 2008 RO decision include further post-service treatment records, a VA examination and several VA opinions, and lay statements from the Veteran and his wife.  Further, the Veteran submitted records from a private physician, Dr. G.L.B., dated in May 2012.  The opinion notes the Veteran was exposed to aircraft and firearm noise during service.  Dr. G.L.B. opined that the Veteran's case was "complex" because the Veteran had "conductive hearing loss most likely from his otosclerosis but also has sensorineural component on the right side which is more likely secondary to extensive military noise exposure in the past.  I do think he should be service-connected for...hearing loss..."

The Board finds that Dr. G.L.B.'s opinion and the lay statements are new evidence, as they are not cumulative or redundant and were not previously considered.  The evidence, especially concerning the onset and chronicity of symptoms, is also material because it relates to an unestablished fact and supports the Veteran's claim for service connection.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low; the Board finds that the threshold is met and that VA's duty to assist is triggered.

As new and material evidence has been received, reopening of the claim for entitlement to service connection for bilateral hearing loss is warranted.  De novo review of the claim is addressed in the remand below.


ORDER

The Veteran's previously denied claim to service connection for bilateral hearing loss is reopened; the appeal is allowed to this extent.


REMAND

Initially, at the Board hearing, the Veteran and his representative submitted 18-20 pages of audiology reports and opinions from Dr. S. and Dr. R. regarding the Veteran's claims; however, these records do not appear to be associated with the claims file.  There is an opinion from Dr. S. in the claims file dated in 2012, but there is no opinion from Dr. R. Steps should be taken to associate the records referenced at the Board hearing or request that the Veteran's representative submit the records again.

The Veteran underwent a VA audiological examination in April 2013.  The examiner diagnosed hearing loss but did not offer an opinion because the claims file was not available.  The claims file was reviewed later and an addendum opinion was provided in June 2013.  The examiner opined that the Veteran's hearing loss was not related to service because his hearing was within normal limits at separation from service.  Specifically, the examiner opined that "due to the normal audiometric data evidenced upon separation from the military in 1965 it is less likely as not that the hearing loss was the result of his military duty."  However, service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The June 2013 opinion must be viewed as inadequate because it did not address the possibility of delayed onset hearing loss.  Id.

It should be noted that there were a few earlier VA opinions in April and May 2012.  Both opinions are inadequate for the same reason as the June 2013 opinion.  Also, the April 2012 opinion seems to indicate that the surgery the Veteran had on his right ear caused his hearing loss.  The issue of the surgery is also discussed by the private physician discussed above, Dr. G.L.B.  Given the inadequacy and confusion regarding the etiology of the Veteran's hearing loss a new examination is needed.

Regarding the other claims, the Veteran says he developed ear infections and sinusitis during service.  The STRs do not show treatment for ear infections or sinus problems.  However, the Veteran has testified that he suffered from these conditions due to airborne service.  Also, there are post-service VA treatment records noting sinusitis as early as 1975.  There are also VA treatment records, for example in March 2011, that note "chronic middle ear issues."  That same treatment note indicates that the Veteran reported "trauma" from airborne duty.  However, the treatment records do not offer an adequate opinion on etiology.

The Veteran has submitted a private opinion from the Allergy, Asthma, and Sinus Center dated in February 2016.  The letter opined that "it is just as likely as not that [the Veteran's] recurrent sinusitis and otitis media are caused by Veteran's military service and that certainly his symptoms have been aggravated by his exposure to irritants and allergens while in the military."  This opinion is not adequate to support a finding of service connection.  The opinion does not offer any explanation to support the conclusions.  

The Veteran has not been afforded a VA examination to assess sinusitis or any ear infection.  In order to determine whether the Veteran's conditions are related to service, a VA examination should be conducted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record from the Veteran, the audiology records and opinion from Dr. R. and any outstanding opinions or records from Dr. S. that were provided at the time of the Board hearing [and do not appear to have been associated with the record].  After securing any necessary authorization from him, obtain all identified treatment records.

2.  After completing directive (1), the AOJ should schedule the Veteran for a VA audiological evaluation to determine the nature, extent and etiology of his bilateral hearing loss.  Based on the record, the examiner should provide responses to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral hearing loss is related to service?  It is requested that the rationale for this opinion include some discussion regarding the Veteran's testimony of suffering onset of hearing loss due to firearms and airborne duty in service.  Please consider and discuss as necessary the opinion of Dr. G.L.B., who opined in May 2012 that the Veteran's hearing loss is related to service.

A complete rationale should be given for all opinions and conclusions expressed. 

3.  Next, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any ear infection, including otitis media.  The claims file should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should address the following question:

Is it at least as likely as not (50 percent or higher degree of probability) that any current ear infection, including otitis media, was incurred in or aggravated by service?  Please consider and discuss as necessary the private medical opinion dated in February 2016 from the Allergy, Asthma, and Sinus Center and the Veteran's testimony of experiencing ear infections due to his duty assignments in service.

A clear rationale for all opinions is necessary-to include providing citations to pertinent factual findings-and a discussion of the medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resorting to mere speculation, the VA examiner should discuss why an opinion is not possible.

4.  Finally, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any sinusitis.  The claims file should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should address the following question:

Is it at least as likely as not (50 percent or higher degree of probability) that any current sinusitis was incurred in or aggravated by service?  Please consider and discuss as necessary the private medical opinion dated in February 2016 from the Allergy, Asthma, and Sinus Center and the Veteran's testimony of experiencing sinus problems due to his duty assignments in service.

A clear rationale for all opinions is necessary-to include providing citations to pertinent factual findings-and a discussion of the medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resorting to mere speculation, the VA examiner should discuss why an opinion is not possible.

5.  Upon completion of the above, readjudicate the Veteran's claim based on the entire record.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


